[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT AFTER HEARING IN DAMAGES
This action arose out of injuries suffered by the plaintiff when she was struck by a motor vehicle driven by defendant Jason Northrup and owned by defendant Tonya Lillis. Both defendants were defaulted for CT Page 8033 failure to appear on October 26, 1999. The case proceeded to a hearing in damages on June 17, 2002, when the plaintiff testified and submitted medical reports, bills and a damages summary. As a result of the accident, the plaintiff injured her left knee and lower back. Her medical bills total $3,852.25. She was unable to work as a result of these injuries for a period of time. She continues to have discomfort in her lower back and to take Ultram. She has a life expectancy of 51.2 years.
Based upon the injuries suffered, including those with a permanent effect, the court finds reasonable damages as follows:
  Economic damages:       $3,852.25 Non-Economic damages:  $10,000.00 ---------- Total:                 $13,852.25
Judgment may enter in favor of the plaintiff as to both defendants in the amount of $13,852.25 plus costs.
  ___________________ DiPentima, J.